               Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
CHAPMAN ROBERTS,                                                       :
                                                                       :
                                                                       :
                   Plaintiff,                                              Index No.: 1:19-cv-9200
                                                                       :
                                                                       :
                                                                       :
         -against-
                                                                       :
                                                                       :   COMPLAINT
BROADWAYHD LLC, BROADWAY TELEVISION                                    :
NETWORK, INC., BROADWAY WORLDWIDE,                                     :   DEMAND FOR JURY TRIAL
INC., BROADWAYONLINE.COM, INC., BRUCE                                  :
BRANDWEN PRODUCTIONS, INC., and BRUCE                                  :
BRANDWEN                                                               :
                                                                       :
                                                                       :
                   Defendants.                                         :
-----------------------------------------------------------------------x

        Plaintiff Chapman Roberts (“Roberts”), by and through his attorneys, brings this action

against BroadwayHD LLC (“BroadwayHD”), Broadway Television Network, Inc. (“BTN”),

Broadway       Worldwide,        Inc.     (“Broadway         Worldwide”),     BroadwayOnline.com,    Inc.

(“BroadwayOnline.com”), Bruce Brandwen Productions (“Brandwen Productions”), and Bruce

Brandwen (“Brandwen”) (all defendants collectively, “Defendants”), and alleges as follows:

                                        NATURE OF THE ACTION

        1.       This is an action for direct and contributory copyright infringement and the

intentional and knowing distribution of false Copyright Management Information. Plaintiff

Roberts brings this action in response to the knowingly unauthorized and continued use of Roberts’

original and copyrighted vocal arrangements by the Defendants.

        2.       Plaintiff Roberts is a four time Grammy Award winner and multi-talented musician

and performer who has worked in show business for over 50 years. Roberts’ vocal arrangements

have been pivotal in Broadway and West End shows that collectively have garnered 50 Tony and



                                                         1
            Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 2 of 14



Olivier Award nominations, and have been used in many original Broadway and West End

productions including Smokey Joe’s Café, Five Guys Named Moe, Blues in the Night, Eubie,

Bubbling Brown Sugar, and Your Arms Too Short To Box With God.

       3.      BroadwayHD is an on-demand digital streaming service that specializes in

recording and distributing live theater performances. BroadwayHD currently offers over 200 titles

for streaming, including Peter Pan, Swan Lake, Les Misérables, and Cats. Consumers have the

option of purchasing a subscription or paying a fee on a per-performance basis. As of October 1,

2019, subscriptions are offered for $8.99 per month, or $99.99 per year, and the individual per-

performance streaming fee is $14.99.

       4.      Defendant Bruce Brandwen is a Broadway producer and the founder and president

of BTN, a worldwide distributor of recorded Broadway performances. On information and belief,

Brandwen is also the founder of Broadway Worldwide, Brandwen Productions, and

BroadwayOnline.com.

       5.      In 1994, Roberts created original vocal arrangements for the Broadway musical

Smokey Joe’s Café (the “Vocal Arrangements”). Roberts is the sole and exclusive owner of the

copyright in the Vocal Arrangements. The Vocal Arrangements have been registered in the U.S.

Copyright Office, Reg. No. PAu 1-994-441, with an effective date of May 23, 1995. Attached

hereto as Exhibit A is a copy of the registration certificate for the Vocal Arrangements.

       6.      BroadwayHD recently began offering a live film recording of the musical Smokey

Joe’s Café for on-demand streaming. On information and belief, BroadwayHD received the

purported rights to the recording from BTN.

       7.      BTN did not receive permission from, or compensate, Roberts for the use or

licensing of his copyrighted Vocal Arrangements.




                                                2
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 3 of 14



       8.     The collective actions of the Defendants have deprived Roberts of substantial

revenue by using his Vocal Arrangements without permission and have caused significant

monetary harm to Roberts. Roberts brings this action to recover his damages and to put an end to

Defendants’ unlawful acts.

                                           PARTIES

       9.     At all relevant times Plaintiff Roberts has resided in and maintained a principal

place of business in New York, New York.

       10.    Defendant BroadwayHD is a New York limited liability company, registered to do

business in the State of New York, engaged in the business of media distribution in the Greater

New York City area, with its principal place of business in New York, New York.

       11.    Defendant Broadway Television Network is a Delaware corporation, engaged in

the business of media distribution in the Greater New York City area, with its principal place of

business in New York, New York.

       12.    Defendant Broadway Worldwide is a Delaware corporation with its principal place

of business in New York, New York.

       13.    Defendant BroadwayOnline.com is a Delaware corporation with its principal place

of business in New York, New York.

       14.    Defendant Bruce Brandwen Productions is a New York corporation with its

principal place of business in New York, New York.

       15.    Defendant Bruce Brandwen is an individual domiciled in the state of New York.




                                               3
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 4 of 14



                                 JURISDICTION AND VENUE

       16.     This action arises under the U.S. Copyright Act, 17 U.S.C. § 101, et seq.

       17.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       18.     This Court has jurisdiction over Defendants because each is a domiciliary of or has

business operations headquartered in and transacts a significant amount of business in, New York,

New York.

       19.     Venue is proper pursuant to 28 U.S.C. § 1391.

                                   BACKGROUND FACTS

       20.     Smokey Joe’s Café (the “Musical”) is known as the longest-running musical revue

in Broadway history. The Musical was nominated for seven Tony Awards in 1995, including for

Best Musical, and won a Grammy for Best Musical Show Album in 1996.

       21.     Roberts has worked in the theater industry for over 50 years as a vocal arranger,

musical director, musical supervisor, actor, and producer.

       22.     In 1994, Roberts created the Vocal Arrangements for the Musical based on original

songs written by famed songwriters Jerry Leiber and Mike Stoller.

       23.     Roberts created the Vocal Arrangements pursuant to a Vocal Arranger Agreement,

dated May 1, 1994, between Roberts and L&S Broadway Company (“L&S”). The Vocal Arranger

Agreement provides that the Vocal Arrangements may not be performed, transcribed, recreated,

copied, published, or recorded without express permission from Roberts.

       24.     Roberts registered a copyright for the Vocal Arrangements with the United States

Copyright Office as the sole owner of the copyright. Registration of the Vocal Arrangements was

issued under Reg. No. PAu 1-994-441, with an effective date of May 23, 1995.




                                                4
                Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 5 of 14



          25.    In 1999, BTN recorded two performances of the Musical, without Roberts’

permission (the “Recording”). When Roberts learned of this, he contacted BTN, and BTN then

asked retroactively for permission to commercially distribute the recording of the Musical to the

public.

          26.    BTN and Roberts failed to come to an agreement regarding permission for usage

of the Vocal Arrangements.

          27.    BTN nevertheless moved forward with distributing the Recording. BTN did not

obtain permission from Roberts to record his Vocal Arrangements, and BTN failed to provide

Roberts with compensation for the Recording.

          28.    BTN then televised the Recording on a pay-per-view basis in approximately 2000

to 2001, and then continued to distribute the Recording for an unknown period of time, without

permission from, or notice or compensation to, Roberts.

          29.    To date, Roberts has not received compensation for the Recording or distribution

of the Recording by BTN.

          30.    On information and belief, in 2018 or 2019 BTN entered into a new license

purportedly granting the distribution rights of the Recording to BroadwayHD for digital streaming

without prior notice to or permission from Roberts.

          31.    Roberts did not grant any of the Defendants in this action a license to record or use

the Vocal Arrangements in the Recording for any media distribution, including, but not limited to,

on-demand streaming.

          32.    On information and belief, BroadwayHD was aware of Roberts’ copyright

ownership of the Vocal Arrangements.




                                                   5
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 6 of 14



       33.     Beginning in September 2019, BroadwayHD began distributing and publicly

performing and displaying copies of the Recording, including the Vocal Arrangements, through

its streaming service.

       34.     As demonstrated above, both BTN and BroadwayHD were fully aware of Roberts’

status as copyright owner of the Vocal Arrangements.

       35.     On September 17, 2019, notice of infringement was sent on behalf of Roberts to

counsel for BroadwayHD, with a demand to remove the Recording from distribution immediately,

destroy all copies of the Recording, provide a full accounting of all subscriptions and individual

streams sold and information concerning the authorization of the work.

       36.     To date, BroadwayHD has refused to comply with, or substantively respond to,

Roberts’ demands, including a refusal to provide any information regarding an accounting of

subscriptions and individual streams of the Recording sold.

       37.     To date, BroadwayHD has refused to cease distribution of the Recording including

the Vocal Arrangements, despite repeated requests from Roberts. Attached hereto as Exhibit B is

a copy of BroadwayHD’s website as of October 1, 2019, showing the continued promotion of the

Recording. Defendants continue to profit from exploitation of the Vocal Arrangements, without

any authorization from, compensation to, or attribution to, Roberts, the owner of all rights in the

Vocal Arrangements.

       38.     On information and belief, BTN and BroadwayHD published copies of the

Recording, including the Vocal Arrangements, without a copyright notice indicating Roberts as

the owner of the copyright in the Vocal Arrangements, despite full knowledge and awareness of

his status as the copyright owner, and further, published Copyright Management Information in

connection with the Recording and Vocal Arrangements that is necessarily false because no




                                                6
               Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 7 of 14



Defendant can assert proper chain of title in either work due to their failure to first obtain a license

from Roberts to use the Vocal Arrangements.

                                  FIRST CLAIM FOR RELIEF

                     Direct Copyright Infringement, 17 U.S.C. § 101, et seq.
              Defendants BroadwayHD LLC and Broadway Television Network, Inc.

        39.      Plaintiff Roberts incorporates by reference and realleges the allegations contained

in Paragraphs 1 through 38, inclusive, as though fully set forth herein.

        40.      The Vocal Arrangements are original copyrightable works. Roberts has complied

in all respects with 17 U.S.C. § 101, et seq., and secured the exclusive rights in and ownership of

the Vocal Arrangements and has filed his copyright registration for the Vocal Arrangements with

the U.S. Copyright Office in accordance with its rules and regulations. Roberts has received

Registration No. PAu 1-994-441, with an effective date of May 23, 1995, a copy of which is

attached hereto as Exhibit A.

        41.      By the actions alleged above, Defendants BroadwayHD and BTN have infringed

Roberts’ copyright in the Vocal Arrangements by reproduction, public performance, and

distribution of the same, without Roberts’ permission or authorization.

        42.      Defendants BroadwayHD and BTN have done so willfully and intentionally, with

full knowledge of Roberts’ copyright, and in conscious disregard of Roberts’ exclusive rights in

the Vocal Arrangements.

        43.      As a direct and proximate result of the copyright infringement detailed herein,

Roberts has been and continues to be damaged in an amount unknown at present and to be

determined at trial.




                                                   7
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 8 of 14



       44.     As a direct and proximate result of the copyright infringement detailed herein,

Defendants have gained and/or will gain substantial profits as a result of their infringement in an

amount presently unknown and to be determined at trial.

       45.     Roberts is entitled to recover his actual damages and any additional Defendants’

profits not calculated in the computation of his actual damages in an amount to be determined at

trial, pursuant to 17 U.S.C. §§ 504(a)(1) and (b).

       46.     In the alternative and at his election, due to BroadwayHD and BTN’s acts of willful

infringement, Roberts is entitled to seek maximum statutory damages for Defendants’ infringing

acts in the amount of up to $150,000, pursuant to 17 U.S.C. § 504(c).

       47.     To the extent such infringement persists, Roberts has no adequate remedy at law to

protect his rights in the Vocal Arrangements and to prevent Defendants from continuing to infringe

the Vocal Arrangements and injure Roberts, and Roberts will continue to suffer irreparable injury

from the Defendants’ conduct as alleged.

       48.     As a direct and proximate result of the copyright infringement detailed herein,

Roberts is entitled to preliminary and permanent injunctive relief enjoining and restraining

Defendants from infringing his copyright, pursuant to 17 U.S.C. § 502.

       49.     In addition, Roberts is entitled to his full costs, including reasonable attorneys’ fees

pursuant to 17 U.S.C. § 505.




                                                  8
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 9 of 14



                                SECOND CLAIM FOR RELIEF

              Contributory Copyright Infringement, 17 U.S.C. § 101, et seq.
   Defendants Broadway Worldwide, Inc., BroadwayOnline.com, Inc., Bruce Brandwen
                        Productions, Inc., and Bruce Brandwen

       50.     Plaintiff Roberts incorporates by reference and realleges Paragraphs 1 through 49,

inclusive, as though fully set forth herein.

       51.     Defendants Broadway Worldwide, Inc., BroadwayOnline.com, Inc., Bruce

Brandwen Productions, Inc., and Bruce Brandwen, by and through the actions of Bruce Brandwen,

copied, publicly performed, and distributed the Vocal Arrangements without authorization from

Roberts.

       52.     Defendants Brandwen, Broadway Worldwide, BroadwayOnline.com, and Bruce

Brandwen Productions (the “Remaining Defendants”) had actual or constructive knowledge of the

infringing acts of BroadwayHD and BTN.

       53.     In particular, on information and belief, Defendant Bruce Brandwen, as President

and founder of BTN, and as demonstrated by the failed negotiations with Roberts, knew that the

Vocal Arrangements were owned by Roberts, and that BTN had no right to record, copy, publicly

perform, distribute, or otherwise use the Vocal Arrangements, nor did BTN have the right to

license the infringing Recording to BroadwayHD, without prior authorization from Roberts. The

Remaining Defendants also knew that such distribution would result in further downstream

infringement by Defendant BroadwayHD.

       54.     The Remaining Defendants induced, caused, enabled, facilitated, and/or materially

contributed to the infringing activity of Defendants BroadwayHD and BTN, namely by either

directly distributing the Vocal Arrangements to Defendant BroadwayHD, or by causing the further

downstream distribution thereof, without ever obtaining Plaintiff Roberts’ authorization to do so.




                                                9
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 10 of 14



The Remaining Defendants provided the tools and support for the infringement by Defendant

BroadwayHD.

       55.     The infringing distribution by Defendant BroadwayHD was willful and intentional,

as was the purported licensing of the work by BTN, with full knowledge by both parties of Roberts’

copyright, and in conscious disregard for Roberts’ exclusive rights in the Vocal Arrangements.

       56.     As a direct and proximate result of the copyright infringement detailed herein,

Roberts has been, and continues to be, damaged in an amount unknown at present and to be

determined at trial.

       57.     As a direct and proximate result of the copyright infringement detailed herein, the

Remaining Defendants have gained and/or will gain direct financial benefit and substantial profits

in an amount presently unknown and to be determined at trial.

       58.     Through the conduct alleged above, the Remaining Defendants are contributorily

liable for the infringing acts of Defendants BroadwayHD and BTN as described herein.

       59.     Roberts is entitled to recover from the Remaining Defendants his actual damages

and any additional profits gained by the various infringers as a result of the infringement in an

amount to be determined at trial, pursuant to 17 U.S.C. §§ 504(a) and (b).

       60.     In the alternative and at his election, Roberts is entitled to seek maximum statutory

damages from the Remaining Defendants for Defendants BroadwayHD and BTN’s willful acts of

infringement in the amount of up to $150,000, pursuant to 17 U.S.C. § 504(c).

       61.     To the extent such infringement persists, Roberts has no adequate remedy at law to

protect his rights in the Vocal Arrangements and to prevent the continued infringement of the

Vocal Arrangements and continued injury to Roberts, and Roberts will continue to suffer

irreparable injury from the infringing conduct as alleged.




                                                10
             Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 11 of 14



       62.     As a direct and proximate result of the copyright infringement detailed herein,

Roberts is entitled to preliminary and permanent injunctive relief enjoining and restraining the

Defendants from infringing his copyright, pursuant to 17 U.S.C. § 502.

       63.     In addition, Roberts is entitled to his full costs, including reasonable attorneys’ fees

pursuant to 17 U.S.C. § 505.

                                 THIRD CLAIM FOR RELIEF

                          False Copyright Management Information,
             Digital Millennium Copyright Act, 17 U.S.C. §§ 1202(a)(1) and (a)(2)
                                       All Defendants

       64.     Plaintiff Roberts incorporates by reference and realleges the allegations contained

in Paragraphs 1 through 63, inclusive, as though fully set forth herein.

       65.     Roberts is the exclusive owner of the copyright in the Vocal Arrangements.

       66.     Defendants knew that Roberts was the owner of the registered copyright in the

Vocal Arrangements.

       67.     Despite having this knowledge, on information and belief, Defendants recorded,

distributed, publicly performed, and widely disseminated the Vocal Arrangements, including as

part of the Recording, in connection with knowingly false Copyright Management Information, as

such term is defined under 17 U.S.C. § 1202(c), without any attribution to Roberts as the copyright

owner, and without authorization from Roberts or the law.

       68.     Defendants did so knowing that the Vocal Arrangements and the Recording did not

include Roberts’ copyright notice, without authorization from Roberts or the law, and therefore

any Copyright Management Information provided and/or distributed in connection with the Vocal

Arrangements is false for failure to identify the actual copyright owner of the same.

       69.     On information and belief, Defendants provided and/or distributed Copyright

Management Information in connection with the Recording itself, without a license from Roberts,


                                                 11
                  Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 12 of 14



and therefore all such Copyright Management Information is knowingly false, because Defendants

knew that none of them had lawfully established a proper chain of title as to the Vocal

Arrangements or the Recording without a license from Roberts.

            70.     Defendants committed these acts knowingly and with the intent to induce, enable,

facilitate, or conceal copyright infringement of the Vocal Arrangements.

            71.     Roberts has suffered actual damages as a result of the acts complained of herein in

an amount unknown at present and to be determined at trial.

            72.     Defendants have gained profits that are attributable to the acts complained of herein

in an amount unknown at present and to be determined at trial.

            73.     Roberts is entitled to recover from Defendants his actual damages and any

additional profits not taken into account in computing his actual damages, pursuant to

17 U.S.C. § 1203(c)(2).

            74.     In the alternative, and at his election, Roberts is entitled to recover from

Defendants, for each and every violation of 17 U.S.C. §§ 1202(a)(1) and (a)(2), including, but not

limited to, each and every stream of the Recording which includes the Vocal Arrangements,

maximum           statutory   damages    in   the   amount    of   $25,000    per   use,   pursuant   to

17 U.S.C. § 1203(c)(3)(B). The extent of these damages is unknown at present and will be proven

at trial.

            75.     To the extent that the acts complained of herein persist, Roberts is entitled to

preliminary and permanent injunctive relief to prevent or restrain further violations of

17 U.S.C. §§ 1202(a)(1) and (a)(2), pursuant to 17 U.S.C. § 1203(b)(1).

            76.     Roberts is entitled to recover his costs from Defendants pursuant to

17 U.S.C. § 1203(b)(4).




                                                     12
              Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 13 of 14



       77.      Roberts is further entitled to recover his reasonable attorneys’ fees from Defendants

pursuant to 17 U.S.C. § 1203(b)(5).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Roberts prays for judgment in his favor and against Defendants

as follows:

       (a)      For a preliminary and permanent injunction enjoining all Defendants, their

respective members, officers, principals, shareholders, agents, servants, employees, attorneys,

successors, and assigns; its divisions, such divisions’ respective members, officers, principals,

shareholders, agents, servants, employees, attorneys, successors, and assigns; and those in privity

with or in active concert or participation with any of them who receive actual notice of the

judgment by personal service or otherwise from any further acts of copyright infringement and

alteration or removal of Copyright Management Information;

       (b)      For an award of monetary damages in an amount to be proven at trial;

       (c)      For costs of this lawsuit;

       (d)      For reasonable attorneys’ fees;

       (e)      For interest as allowed by law; and

       (f)      For such other relief as the Court deems just and proper.




                                                  13
            Case 1:19-cv-09200 Document 1 Filed 10/04/19 Page 14 of 14



                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Roberts hereby

demands a trial by jury for all issues so triable in this case.



Dated: October 4, 2019                                   Respectfully submitted,

                                                         LEICHTMAN LAW PLLC

                                                  By:     /s/ David Leichtman

                                                         David Leichtman
                                                         Tatsuya Adachi
                                                         228 East 45th Street, Suite 605
                                                         New York, New York 10017
                                                         Tel: (212) 419-5210
                                                         dleichtman@leichtmanlaw.com
                                                         tadachi@leichtmanlaw.com

                                                         Attorneys for Plaintiff Chapman Roberts




                                                   14
